Citation Nr: 1446756	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-04 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for headaches, claimed as migraines.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from February 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2013 and at a hearing at the RO before a Decision Review Officer in August 2012.  Transcripts of both hearings are of record.

The issues of entitlement to service connection for headaches and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2012, after the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the claim of entitlement to service connection for glaucoma.





(CONTINUED ON THE NEXT PAGE)
CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).

In September 2013, the Veteran's representative submitted a written statement withdrawing the issue of entitlement to service connection for glaucoma.  As the Veteran has withdrawn the appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the matter, and the issue is hereby dismissed.


ORDER

Entitlement to service connection for glaucoma is dismissed.


REMAND

With regard to the remaining issues, a remand is necessary for additional development.  First, attempts must be made to obtain outstanding records that are potentially relevant to the appeal.  In this respect, the Veteran indicated that he received treatment at the VA Medical Center in Charleston, South Carolina, for headaches shortly after his discharge from service.  See Board hearing transcript at p. 22.  Although some records dating back to the mid- to late-1990s have been obtained, it does not appear that any attempts have been made to obtain these earlier-and possibly archived-VA treatment records.  Additionally, to the extent that the Veteran may have received any recent treatment pertaining to his PTSD or headaches since August 2012, these records should also be obtained on remand.

Furthermore, the Veteran stated that he received private treatment for his headaches from Dr. U. and Dr. S.  See Board hearing transcript at p. 24.  As these records have not yet been associated with the claims file but may be potentially relevant, the Veteran should be asked to provide sufficient identifying information and his consent and authorization for VA to request these records on his behalf.  

Next, the Veteran and his representative testified during the July 2013 Board hearing that the Veteran's PTSD has increased in severity from the time of the last VA examination in September 2011 and even has worsened since the time of his most recent private mental health evaluation in July 2012.  See Board hearing transcript at p. 2, VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Because the Veteran has indicated that his PTSD has increased in severity since the most recent VA examination, a new examination should be conducted on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, with respect to the claim for service connection for headaches, the Veteran has not been afforded a VA examination.  Here, in light of the current diagnosis of chronic headaches and the Veteran's hearing testimony asserting the onset of headaches in service and continuity of headaches since service, which satisfies the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Board finds that a VA examination and nexus opinion should be obtained on remand, as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from the Charleston, South Carolina, VA Medical Center beginning in the late 1960s relating to the Veteran's headaches, as well as any relevant records for the issues on appeal dated from August 2012 to the present.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.

2.  Upon obtaining any necessary authorization and consent to release information, the RO should obtain and associate with the claims file copies of all pertinent treatment records of treatment received from Dr. U. and Dr. S.  See Board hearing transcript at p. 24.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.

3.  After completing the development outlined in steps (1) and (2) above, obtain a new VA examination regarding the nature and severity of the Veteran's PTSD.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.  All pertinent PTSD symptomatology and findings must be reported in detail (including any social and occupational impairment).

4.  After completing the development outlined in steps (1) and (2) above, schedule the appellant for a VA examination to determine the nature and etiology of his headaches.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed headaches/migraines had their onset in or are otherwise etiologically related to service.   In rendering the opinion, the examiner is directed to discuss the appellant's report of longstanding headaches, dating back to his discharge from service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


